I would like to begin by expressing my sincere condolences to the Government and the people of Mexico following the devastating earthquake. I also want to reiterate my sympathies to those affected by the recent hurricanes in the Caribbean. Our thoughts are with them all at this time.
As we meet at the General Assembly, we face challenges that go right to the heart of who we are as nations — challenges that test our values, our vision and our resolve to defend the rules and standards that underpin the security and prosperity of our fellow citizens. As I argued in my speech here last year, many of those challenges do not recognize or respect geographical boundaries.
I think, of course, of the terrorism that has struck so many of our countries — including my own, five times this year —and, fuelling that terrorist threat, of the increasing numbers being drawn to extremist ideologies, not only in places riven by conflict and instability but many online in their homes, thousands of miles away from those conflicts. I think of climate change, which is depleting and degrading the planet we leave to our children. And I think of the vast challenges that come from the mass displacement of people. Many are refugees fleeing conflict and persecution. Others are economic migrants prepared to risk everything on perilous sea crossings in the desperate search for a better life for themselves and their children.
Through that migration we also see the challenges of economic inequality, between countries and within them. That inequality, together with weaknesses in the global trading system, threatens to undermine support for the forces of liberalism and free trade that have done so much to propel global growth, and it is pushing some countries towards protectionism in the belief that that best defends the interests of their own people.
As the global system struggles to adapt, we are confronted by States deliberately flouting, for their own gain, the rules and standards that have secured our collective prosperity and security — the unforgivable use of chemical weapons by the Syrian regime against its own people and, perhaps foremost in our minds today, the outrageous proliferation of nuclear weapons by North Korea and a threat to use them.
I believe that the only way for us to respond to that vast array of challenges is to come together and defend the international order that we have worked so hard to create and the values by which we stand. For it is the fundamental values that we share, values of fairness, justice and human rights, that have created the common cause among nations to act together in our shared interests and form the multilateral system. It is that rules-based system that we have developed — including the institutions, the international frameworks of free and fair trade, agreements such as the Paris Climate Agreement, and laws and conventions like the Treaty on the Non-Proliferation of Nuclear Weapons — that enables a global cooperation through which we can protect those values.
Indeed, the defining purposes set out in the Charter of the United Nations are to maintain international peace and security, to develop friendly relations among nations, to achieve international cooperation in solving the problems of an economic, social, cultural and humanitarian character, and to be a centre for harmonizing the actions of nations in the attainment of those common ends. I do not see those as vaunted ideals to be held to their own sake. Those values and the rules they imbue are central to our national interest, to our security and prosperity. The international system, with the United Nations at its heart, is the amplifying force that enables countries to cooperate and live up to those standards in word, spirit and deed, to our collective and individual benefit.
If the system we have created is found no longer to be capable of meeting the challenges of our time, then there will be a crisis of faith in multilateralism and global cooperation that will damage the interests of all our peoples. Those of us who hold true to our shared values, who hold true to that desire to defend the rules and high standards that have shaped and protected the world we live in, need to strive harder than ever to show that institutions like the United Nations can work for the countries that formed them and for the people who we represent.
That means reforming the United Nations and the wider international system so it can prove its worth in helping us to meet the challenges of the twenty-first century. It also means ensuring that those who flout the rules and spirit of our international system are held to account, that nations honour their responsibilities and play their part in upholding and renewing a rules- based international order that can deliver prosperity and security for us all.
First, we must insure that our multilateral institutions can deliver the aspirations on which they were founded. Think of the United Nations High Commissioner for Refugees looking after those who have been driven out of their homes; the Organization for the Prohibition of Chemical Weapons striving for a world free of chemical weapons; the United Nations Children’s Fund helping children in danger. Those are all vital missions where the United Nations surely has a unique role to play. That is why the United Kingdom has over 70 years been such a pioneering supporter of those organizations, and more.
But we should also acknowledge that throughout its history the United Nations has suffered from a seemingly unbridgeable gap between the nobility of its purposes and the effectiveness of its delivery. When the need for multilateral action has never been greater, the shortcomings of the United Nations and its institutions risk undermining the confidence of States as Members and donors. Even more important, they risk the confidence and faith of those who rely on the Blue Helmets, who rely on that sign I stand in front of today to come to their aid in the darkest of hours.
We must begin by supporting the ambitious reform agenda that Secretary-General Guterres is now leading to create a more agile, transparent and joined-up Organization. Much of the work will be practical and unglamorous. It will require the United Nations to deliver better cooperation on the ground between agencies, remove competition for funding and improve gender equality. But it will also require real leadership to confront damaging issues that have beset the United Nations. I therefore welcome the Secretary- General’s new circle of leadership on preventing sexual exploitation and abuse in United Nations operations, and I am pleased to be part of that initiative.
We, the nations of the United Nations, need to give the Secretary-General our backing for those reforms. As an outward-looking, global Britain and the second-biggest funder of the United Nations, the United Kingdom will remain committed to spending 0.7 per cent of gross national income on development and humanitarian support. We will use our military to support peacekeeping, and our diplomats will continue to work to tackle conflict and to support peacebuilding. In turn, the United Nations and its agencies must win our trust by proving to us and the people we represent that they can deliver. That is why we will remain generous in our funding but will set aside 30 per cent to be paid only to those parts of the United Nations that achieve sufficient results.
But this is about more than technical reforms, important as they are. It is also about reforms that enable the United Nations to truly respond to the global challenges of the twenty-first century. At last year’s General Assembly we undertook to do far more to resolve the challenges of refugee and migration flows. We agreed to develop global compacts to address the causes and the consequences of the mass movements of people we see today. That was an important step to elevate significantly our global response and enable us collectively to tackle this challenge of our times.
In the year ahead, as well as agreeing the principles of those compacts, we must ensure they can be applied in practice. We must do more to identify, protect and support refugees and those hosting them near conflicts. On migration, our starting point must be that it can benefit both countries and migrants themselves, but only when it is safe, orderly, well managed and legal. If we do not manage that effectively, we will fail both our own citizens and those taking those dangerous journeys, and we will push more people into the curse of modern slavery at the hands of the human traffickers and organized criminal groups that drive that inhuman industry.
But the steps we are agreeing through these compacts alone will not be enough. For if people cannot find jobs, opportunity and hope for themselves and their families where they live, they will continue to look elsewhere. As the United Nations and as Members, we must work harder to combine the efforts of our development programmes with the private sector and the international financial institutions to support the creation of jobs and livelihoods that will address not just the consequences but the causes of this great challenge of our time. The truth is that, despite our best efforts, we are not succeeding. We must do more.
The same is true with terrorism, where again, the challenges we face today are vastly different from those of previous eras. When terrorists struck London and Manchester this year the world saw our cities come together in defiance. Our Parliament carries on. Ariana Grande came back to Manchester and sang again. London Bridge is bustling with people. Our communities came together at the Finsbury Park mosque in North London, and Londoners got back on the Tube. The terrorists did not win, for we will never let anyone destroy our way of life.
But defiance alone is not enough. As leaders, we have all visited too many hospitals and seen too many innocent people murdered in our countries. In the past decade, hundreds of thousands have been killed by terrorists across the world. That is a truly global tragedy that is increasingly touching the lives of us all. This year is the tenth anniversary of the death of the woman who introduced me to my husband and who was known well to many of us in the United Nations. Benazir Bhutto was brutally murdered by people who actively rejected the values that all of us here in the United Nations stand for, in a country that has suffered more than most at the hands of terrorists. She was murdered for standing up for democracy, murdered for espousing tolerance and murdered for being a woman.
When I think of the hundreds of thousands of victims of terrorism in countries across the world, I think of their friends, their families, their communities, devastated by that evil, and I say, enough is enough. Of course, we must continue to take the fight to these terrorist groups on the battlefield. The United Kingdom will remain at the forefront of that effort, while also helping to build the capabilities of our alliances and our partners to better take on this challenge.
24/29 17-29395 We must also step up our efforts as never before to tackle the terrorist use of the Internet, for as the threat from terrorists evolves, so must our cooperation. That is why today, for the first time in the United Nations, Governments and industry through the Global Internet Forum to Counter Terrorism will be coming together to do just that. Tech companies have made significant progress on that issue, but we need to go further and faster to reduce the time it takes to remove terrorist content online and to increase significantly their efforts to stop it being uploaded in the first place. That is a major step in reclaiming the Internet from those who would use it to do us harm.
But ultimately it is not just the terrorists themselves who we need to defeat, it is the extremist ideologies that fuel them. It is the ideologies that preach hatred, sow division and undermine our common humanity. We must be far more robust in identifying those ideologies and defeating them across all parts of our societies. As I said in the aftermath of the attack on London Bridge this summer, we have to face the fact that this will require some difficult conversations. We all need to come together, to take on that extremism that lives among us and to nurture the common values that must ultimately win out. They are the values of the United Nations.
And yet, despite our best efforts, we as nations and as a United Nations have not found the ways or the means to truly take on that threat. That is why today, as I talk about United Nations reform, I ask the Secretary-General to make the fight against terrorists and the ideologies that drive them a core part of his agenda, at the heart of our development, peacebuilding and conflict-prevention work. To give that effort the prominence it surely requires, I am calling on the Secretary-General to make that a theme of next year’s General Assembly and use it to harness the efforts of Governments, the private sector and civil society so that we can truly strike the generational blow against that vile evil in our world.
As we do so, we must clearly strike the balance between protecting our people and protecting their freedoms. We must always guard against those who would use the fight against terrorism as a cover for oppression and the violation of human rights. As we look at the situation in northern Burma, I call on the Burmese authorities to put an end to the violence, allow humanitarian access and fully implement the recommendations of the Advisory Commission on Rakhine State.
By reforming our multinational institutions, we can strengthen their ability to deliver for the people we serve, protect the vulnerable and fight injustice. We can enable multilateralism to multiply the effect of our individual commitments through its convening power and spending power, through the economies of scale it can bring, the standards it can set, the moral leadership it can harness and the legitimacy it can confer. But multilateralism can only reflect the values that individual States project and can only multiply the commitments that they are prepared to make. It is strong nations that form strong institutions and that provide the basis of the international partnerships and cooperation that brings stability to our world.
It falls to us all to decide whether we will honour the responsibilities that we have to one another. I have talked about the role of the United Nations in stepping up on counter-terrorism. But that is an area that we as States have critical responsibilities that the United Nations cannot itself address alone, for it is inescapable that the terrorism, conflict and instability that we see across the world are in many cases driven by the actions of States acting through proxies.
When countries back groups like Hizbullah to increase instability and conflict across the Middle East, support so-called separatists in Ukraine to create instability on Europe’s eastern borders, or give tacit support to criminal groups launching cyberattacks against our countries and institutions, they call into question the very rules and the international system that protect us. That is why, both globally but also in our own continent of Europe, the United Kingdom will remain steadfast in our commitment and responsibility to ensure the security and stability of our friends and allies as we have done for generations.
Just as it the responsibility of nations not to seek to advance their interests through terrorist or proxy groups, so it is also the responsibility of each of us to act together in the face of the most egregious violations of our common rules and standards. Clearly, responsibility for the chaos and tragedy that we see in Syria lies firmly at the door of Al-Assad. He and his backers have continually frustrated the efforts of the United Nations to act as the broker of peace through the Geneva process. As responsible States, we must not abandon our support for the United Nations attempts to secure peace and stability in Syria. Indeed, we must continue to call on all those with influence on the regime to bring them to the table.
But in recent weeks, the United Nations has also confirmed what we all knew, namely, that the Syrian regime has used chemical weapons on its own people. In the face of that fact, we have a responsibility to stand up, to hold the Syrian regime to account. That responsibility sits with us all, but a particular, special responsibility lies on the shoulders of the permanent members of the Security Council. As one of those five members, the United Kingdom takes our special responsibility seriously.
I am proud that we have used the full weight of our diplomacy to ensure that we have not had to exercise our veto in a generation. We seek to foster international cooperation, not frustrate it. But others have not done so. One country in particular has used its veto as many times in the past five years as in the whole of the second half of the Cold War. In doing so they have prevented action against a despicable regime that has murdered its own people with chemical weapons. As a result, in Syria, the United Nations has been blocked. That has undermined the values that we hold dear and the international rules-based system that is the basis of security and prosperity around the world.
Now we face an even more immediate, global danger in the activities of Kim Jong Un and his regime in the Democratic People’s Republic of Korea. Time after time, he has shown contempt for the international community of law-abiding States, contempt for his neighbours and contempt for the institutions and rules that have preserved peace and security. On that challenge, the United Nations in recent weeks has shown it can step up to the task, with last Monday’s Security Council resolution creating the biggest sanctions package of the twenty-first century. We have seen regional and global Powers coming together and, as in the founding Charter, putting aside limited self- interests to show leadership on behalf of the wider world.
But despite those efforts, the Democratic People’s Republic of Korea continues to defy and provoke the international community and threaten its neighbours. Unless all Security Council members continue to live up to the special responsibilities that are placed upon us and, in seeking to resolve that crisis, to be prepared to take on necessary measures to tackle that threat, we will not be able to bring stability to the Korean peninsula.
As the world looks on, I am calling for further steps and for nations with that special responsibility to work together and exert the pressure we know is necessary to force Kim Jong Un to change his ways. Let us not fail this time. Let our message to North Korea be clear: our determination to uphold those rules is stronger by far than their determination to undermine them.
Throughout the history of the United Nations, countries have shown time and time again that by being true to our values, rules and standards, it is possible to come together and to deliver in ways that have the most extraordinary impact on the lives of the people we serve. I believe we can do so again. We must do so again, and we will do so again.